Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149344(75)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  SUSAN FURR and WILLIAM FURR,                                                                            David F. Viviano,
           Plaintiffs-Appellees/                                                                                      Justices
           Cross-Appellants,
  v                                                                 SC: 149344
                                                                    COA: 310652
                                                                    Kalamazoo CC: 2010-000551-NH
  MICHAEL McLEOD, M.D., TARA B. MANCL,
  M.D., MICHIGAN STATE UNIVERSITY
  KALAMAZOO CENTER FOR MEDICAL
  STUDIES, INC., and BORGESS MEDICAL
  CENTER,
             Defendants-Appellants/
             Cross-Appellees.

  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel
  to participate as amicus curiae is GRANTED. The amicus brief submitted on November
  24, 2014, in support of the application for leave to appeal is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 2, 2014
                                                                               Clerk